        Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 1 of 18



 1   STEVEN L. MAYER (No. 62030)            Charles S. LiMandri (No. 110841)
     SHARON D. MAYO (No. 150469)            Paul M. Jonna (No. 265389)
 2   ARNOLD & PORTER KAYE SCHOLER LLP       Jeffrey M. Trissell (No. 292480)
     Three Embarcadero Center, 10th Floor   B. Dean Wilson (No. 305844)
 3   San Francisco, California 94111-4024   FREEDOM OF CONSCIENCE DEFENSE
     Telephone:    (415) 471-3100           FUND
 4   Facsimile:    (415) 471-3400           P.O. Box 9520
     Email: sharon.mayo@arnoldporter.com    Rancho Santa Fe, CA 92067
 5                                          Email: cslimandri@limandri.com
     RHONDA R. TROTTER (No. 169241)
 6                                          Attorneys for Defendants the Center for
     OSCAR D. RAMALLO (No. 241487)
     ARNOLD & PORTER KAYE SCHOLER LLP Medical        Progress, BioMax Procurement
 7                                          Services, LLC, David Daleiden, and Gerardo
     777 S. Figueroa Street, 44th Floor     Adrian  Lopez
     Los Angeles, California 90017
 8   Telephone:     (213) 243-4000          Thomas Brejcha, pro hac vice
     Email: rhonda.trotter@arnoldporter.com
 9                                          Peter Breen, pro hac vice
                                            Matthew F. Heffron, pro hac vice
     AMY L. BOMSE (No. 218669)
10                                          Sarah E. Pitlyk, pro hac vice pending
     ROGERS JOSEPH O’DONNELL                THOMAS MORE SOCIETY
     311 California St., 10th Floor
11                                          309 W. Washington St., Ste. 1250
     San Francisco, California 94104        Chicago, IL 60606
     Telephone: (415) 956-2828
12                                          Tel: (312) 782-1680
     Email: ABomse@rjo.com                           tbrejcha@thomasmoresociety.org
13   Attorneys for Plaintiffs                        pbreen@thomasmorsociety.org

14                                                   Attorneys for Defendant David Daleiden
     [Additional Counsel on Signature Page]
15                                                   [Additional Counsel for the Center for Medical
                                                     Progress, BioMax Procurement Services, LLC,
16                                                   and David Daleiden, and Counsel for Troy
                                                     Newman, Albin Rhomberg and Sandra Merritt,
17                                                   listed on Signature Page]

18                                UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
20                                    SAN FRANCISCO DIVISION
21   PLANNED PARENTHOOD FEDERATION OF                        Case No. 3:16-cv-00236-WHO
     AMERICA, INC.; PLANNED PARENTHOOD:
22   SHASTA-DIABLO, INC., ET AL.
                                                             JOINT PRETRIAL CONFERENCE
23                 Plaintiffs,                               STATEMENT
           v.
24
     CENTER FOR MEDICAL PROGRESS, ET AL.,                    Judge: Hon. William H. Orrick, III
25
                   Defendants.
26
27
28

                                   JOINT PRETRIAL CONFERENCE STATEMENT
        Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 2 of 18




 1          Pursuant to Civ. L.R. 16-10 and this Court’s Civil Pretrial Order [ECF # 721] and Order

 2 Regarding Pre-Trial Conference [ECF #736], Plaintiffs Planned Parenthood Federation of

 3 America, Inc.; Planned Parenthood: Shasta-Diablo, Inc. dba Planned Parenthood Northern

 4 California; Planned Parenthood Mar Monte, Inc.; Planned Parenthood of the Pacific Southwest;

 5 Planned Parenthood Los Angeles; Planned Parenthood/Orange and San Bernardino Counties, Inc.;

 6 Planned Parenthood Central Coast California; Planned Parenthood Pasadena and San Gabriel

 7 Valley, Inc.; Planned Parenthood of the Rocky Mountains; Planned Parenthood Gulf Coast; and

 8 Planned Parenthood Center for Choice (“Plaintiffs”) and Defendants David Daleiden, Sandra

 9 Merritt, Adrian Lopez, Troy Newman, Albin Rhomberg, the Center for Medical Progress, and

10 BioMax Procurement Services, LLC (“Defendants”) (collectively, the “Parties”), by and through

11 their counsel, submit this Joint Pretrial Conference Statement.

12

13 I.       WITNESSES TO BE CALLED

14          Plaintiffs’ and Defendants’ lists of witnesses likely to be called at trial are attached as

15 Exhibits A and B, respectively.

16

17 II.      ESTIMATE OF TRIAL TIME

18          The parties note that they are continuing to assess the impact of the Court’s rulings on their
19 motions for summary judgment, and are continuing to meet and confer as to possible stipulations

20 of fact and other means of streamlining the presentation of evidence.

21                                           Plaintiffs’ Statement

22          Plaintiffs estimate 20 court days of trial, exclusive of jury selection, opening statements,

23 jury charge, and closing arguments.

24                                          Defendants’ Statement

25          Defendants originally anticipated that the trial would take at least 25 to 30 court days (6

26 hours), including jury selection. Dkt. 57, First CMC Statement, § XVIII. Upon further reflection,

27 Defendants believe that seven to eight weeks (35 to 40) court days will be needed due to the

28 shorter 4.5 hour days.

                                                        1
                                    JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 3 of 18




 1          Defendants believe that with the number of parties represented by separate counsel, the

 2 parties could optimistically examine 3 witnesses per 4.5 hour court day. In their witness lists, the

 3 parties have identified 97 separate witnesses. With 3 witnesses per day, this would require 33

 4 court days.

 5          Defendants next believe that the hearings on the parties’ respective Daubert motions and

 6 motions in limine, will take up to 2 court days. Defendants further believe that jury selection will

 7 take up to another 2 court days. Defendants further believe that, given the number of parties

 8 represented by separate counsel, opening and closing statements will each take up a full court

 9 day—for 2 additional court days. Given the number of potential claims and defenses, and the law

10 of multiple jurisdictions, Defendants believe that jury instructions will take up to 2 court days.

11 Finally, Defendants believe that 1 additional court day may be consumed dealing with various

12 evidentiary issues that may arise throughout the course of the trial. This would provide, in the

13 aggregate, for an additional 11 court days.

14          Based on the above analysis, Defendants believe that the trial would last approximately 44

15 court days. On the parties’ meet and confer call on August 19, Plaintiffs stated that they did intend

16 to call all of the witnesses they identified. Thus, although Defendants hope that fewer witnesses

17 will ultimately be needed, Defendants do not expect that the witness list will shrink significantly.

18
19 III.     STATEMENT OF REMAINING DISCOVERY

20          Joint Statement

21          The parties have two remaining depositions to schedule in the case: a one hour deposition

22 of PPFA’s Fed. R. Civ. P. 30(b)(6) witness Brandon Minow and a seven hour deposition of

23 Plaintiffs’ damages expert Greg Regan.

24          Defendants’ Additional Statement

25          Presently pending before the Court are Defendants’ objections to Magistrate Judge Ryu’s

26 rulings on two motions to compel. Both objections concern requiring various Plaintiffs to re-

27 present their Fed. R. Civ. P. 30(b)(6) witnesses to offer further deposition testimony. Dkt. 703

28 (PPFA); Dkt. 708 (PPNorCal, PPLA, PPPSW). Should those objections be adjudicated in

                                                       2
                                    JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 4 of 18




 1 Defendants’ favor, further depositions will be taken. With respect to the first objection, as

 2 indicated above, Judge Ryu did order PPFA’s Brandon Minow to sit for a further deposition, but

 3 that deposition is on hold pending Defendants’ request that the Court expand her ruling.

 4          Defendants are also presently moving to compel Cal. Bank & Trust to produce documents

 5 in response to Defendants’ subpoena. See E.D. Cal. Case no. 2:19-mc-00056-TLN-DB. In

 6 response to that subpoena, PPPSW agreed to produce their bank records themselves after

 7 reviewing the statements and redacting all entries except those representing transactions with

 8 tissue procurement organizations. See Dkt. 536, Civ. Minutes (Apr. 9, 2019). After the agreement

 9 was finalized, counsel for PPPSW then realized that doing so would require cross-referencing the

10 statements with the checks received from the TPOs, which would apparently be labor-intensive.

11 As a result, PPPSW reneged on the agreement. As a result, Defendants are moving to enforce their

12 subpoena against Cal. Bank & Trust.

13          Plaintiffs’ Statement Concerning Defendants Motion to Compel Banking Documents:

14 Defendants subpoenaed private and sensitive financial records of Planned Parenthood of the

15 Pacific Southwest (“PPPSW”) from California Bank & Trust. Plaintiffs filed a motion to quash.

16 The parties then reached an agreement: the bank would produce the records to PPPSW and

17 PPPSW would redact the records, leaving in the information Defendants sought —transactions

18 with TPOs. See Dkt. 536; E.D. Cal. Case No. 2:19-mc-00002-TLN-DB, Dkt. 7. It turned out on
19 review, however, no such individual transactions were listed in the records. So Plaintiffs told

20 Defendants that there were no responsive records to produce. Now, after three months of silence,

21 it appears that Defendants plan to disregard their agreement and seek PPPSW’s financial records

22 from its bank again. If necessary, PPPSW will reinstitute its motion to quash. In light of this

23 Court’s recent ruling, the already highly questionable relevance of any of the documents is even

24 further diminished.

25          All other discovery is complete.

26

27

28

                                                       3
                                   JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 5 of 18




 1 IV.      SETTLEMENT NEGOTIATIONS STATUS

 2          The Parties have not engaged in settlement discussions, and respectfully submit that they

 3 do not believe that such discussions would be fruitful.

 4

 5 V.       CONSENT TO TRIAL BEFORE MAGISTRATE

 6          Neither Plaintiffs nor Defendants consent to trial before a Magistrate Judge.

 7

 8 VI.      AMENDMENTS TO PLEADINGS

 9                                          Plaintiffs’ Statement

10          Plaintiffs dismiss Counts 13 and 14. Plaintiffs do not request any further amendment.

11          Defendants contend that Plaintiffs are seeking to belatedly expand their conspiracy claim

12 but they are wrong. Plaintiffs have consistently alleged conspiracy grounded in Defendants’

13 fraudulent conduct underlying their tort claims including trespass and illegal taping. See FAC

14 ¶173(e), (f). Indeed, this Court recently found exactly that. Dkt 753 at 98-99 (“The conspiracy

15 claim expressly encompasses surreptitious recordings.”) (emphasis added); see also id. at 43 n.39,

16 70, n.73-74, 76.

17          Defendants’ newfound objection to Plaintiffs’ promissory fraud and concealment theories

18 is also without merit. Plaintiffs’ pleadings repeatedly disclose their promissory fraud
19 theories. See, e.g. FAC ¶ 68 (“They knowingly entered into NAF’s confidentiality and

20 non¬disclosure agreements, described above, without any intention to comply with those

21 agreements…”) (emphasis added), ¶ 83 (“Defendants had no intention of complying with the

22 [PPFA Exhibitor] agreement’s provisions, and they knowingly breached the Terms and

23 Conditions.) (emphasis added);1 ¶ 101 (“Defendants, purporting to attend as representatives

24 of BIOMAX, completed the Exhibitor registration for DALEIDEN (posing as “Robert

25 Sarkis”) and his co-conspirator LOPEZ. They electronically agreed to the Exhibitor Terms

26
   1
     Although Plaintiffs do not raise fraud claims based on the NAF agreement those allegations
27 provide further context that Plaintiffs allege promissory fraud as to representations made in
   connection with Plaintiffs’ contracts. E.g. FAC ¶ 83 (alleging that “once again” Defendants made
28 an agreement “without any intention to comply.”).

                                                      4
                                   JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 6 of 18




 1 and Conditions. Once again, they had no intention of complying with these Terms and

 2 Conditions and violated them repeatedly and with malicious intent.”); ¶ 106 (“On or about

 3 February 17, 2015, Defendants registered for the PPFA National Conference and

 4 electronically confirmed that they had read the Exhibitor Terms and Conditions, that they

 5 understood them, and that they were in compliance with them. …. None of these

 6 representations are remotely true.”) (emphasis added). All of these allegations are

 7 incorporated into the fraud count. Id. ¶ 204

 8          Plaintiffs’ concealment theory is that when Defendants represented that they were

 9 members of a tissue procurement organization intending to provide useful information who would

10 keep certain information confidential, they failed to disclose that they were actually purported

11 “journalists” intending to surreptitiously record and disseminate confidential conversations.

12 Plaintiffs pleadings repeatedly disclose this this theory of concealment (E.g. FAC ¶¶ 82-83, 99-

13 100, 105-106, 114-116, 204), and Defendants extensively briefed the concealment issue on

14 summary judgment. E.g. Daleiden’s Opp. to Summary Judgment at 19 (“Fraudulent concealment

15 requires a ‘duty to speak.’ There is generally no duty for a journalist to reveal his identity.”)

16 (citations omitted); id. at 24 (“What Plaintiffs relied on was the concealment that BioMax

17 staff were unfriendly journalists. But CMP had no duty to disclose that fact. This element

18 cannot be decided on summary judgment.”). Even if Plaintiffs had not pleaded a concealment
19 theory (which they did), Defendants’ briefing of them on summary judgment without objection

20 indicates that Defendants understood and were on notice of the concealment theory, and it

21 functions as implied consent to amendment. Sherwin-Williams Co. v. JB Collision Servs., Inc.,

22 186 F. Supp. 3d 1087, 1097 (S.D. Cal. 2016), rev'd and remanded on other grounds, 768 F. App'x

23 756 (9th Cir. 2019) (holding issue that “was prominently argued” in “opposition to … motion for

24 summary judgment” was tried by implied consent).

25          Defendants’ citation to Morrison Assurance Co. v. North American Reinsurance Co., 588

26 F. Supp. 1324 (N.D. Al. 1984), is misguided. Morrison, following Alabama state law, held that an

27 amendment to conform to proof is not permissible for fraud claims. Id. As discussed above, no

28 such amendment is needed because Plaintiffs pleaded their concealment theory. Moreover,

                                                       5
                                    JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 7 of 18




 1 controlling Ninth Circuit law is directly contrary to Morrison. Gsell v. Dumbeck, 431 F.2d 1204,

 2 1205 (9th Cir. 1970) (affirming amendment of fraud claim to conform to proof). Finally, as

 3 Defendants have taken full discovery and extensively briefed Plaintiffs’ theories, Defendants are

 4 unable to identify any prejudice from inclusion of these theories.

 5

 6                                         Defendants’ Statement

 7          Defendants do not request any amendments to their answers. Plaintiffs seek to add new

 8 fraud theories and expand their civil conspiracy allegations on the eve of trial, to the extreme

 9 prejudice of the defendants. The legal standard for amending the complaint at this late hour was

10 laid out in the summary judgment briefing—and shows that Plaintiffs’ requested late amendments

11 should be denied. Dkt. 659, CMP Opp. to Plt. MSJ, 3:1–10:23 (Jun. 19, 2019).

12          First, Defendants request that the Court make clear that even if the civil conspiracy

13 allegations in the complaint could be read to encompass the trespass and recording claims,

14 Plaintiffs are bound by their voluntary narrowing of it early in and throughout this litigation.

15 Defendants further request that the Court make clear that Plaintiffs may not unfairly surprise

16 defendants with expansions of their fraud and breach of contract theories on the eve of trial.

17          Earlier in this action, Defendants complained that the conspiracy allegations in the

18 complaint were vague, and Plaintiffs responded by clarifying that they only apply to fraudulent
19 misrepresentation: “Plaintiffs specifically allege that Defendants conspired to defraud Plaintiffs

20 and have also pled the underlying predicate tort [of fraud], thus putting Defendants on notice of

21 the conspiracy with which they are charged.” See Dkt. 91, Plt. Opp. to CMP MTD, 14:5–11 (May

22 25, 2016).

23          Plaintiffs further confirmed the scope of the conspiracy allegation in the “Damages”

24 section of their Rule 26 disclosures, where Plaintiffs stated that their civil conspiracy claim seeks

25 to recover “[a]ll damages by all Plaintiffs claiming fraud.” Dkt. 566, Plaintiffs’ Second Amended

26 Initial Disclosures, 11:1–4 (Oct .1, 2018). Only three plaintiffs claimed fraud in the First Amended

27 Complaint: PPFA, PPRM, and PPGC/CFC.

28          In his early Motion for Summary Judgment filed in December 2018, Mr. Rhomberg then

                                                       6
                                    JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 8 of 18




 1 quoted Plaintiffs’ language from the Rule 26 disclosures, and concluded: “Thus, the Third Claim

 2 (Civil Conspiracy) as to Mr. Rhomberg is essentially the Eighth Claim, for fraudulent

 3 misrepresentation, as there are no other causes of action based on fraud.” Dkt. 354, Rhomberg

 4 MSJ, 1:13–18 (Dec. 4, 2018). In opposing the motion, Plaintiffs did not dispute that conclusion or

 5 seek to clarify that the conspiracy claim was actually intended to encompass the recording and

 6 trespass claims as well. Dkt. 389, Plt. Opp. to Rhomberg MSJ (Dec. 28, 2018).

 7          In filing their Joint Motion for Summary Judgment, Rhomberg and Newman then

 8 proceeded on the assumption that the civil conspiracy allegation applied only to the fraud claim.

 9 Dkt. 704, Rhomberg & Newman MSJ (May 22, 2019). In their own Motion for Summary

10 Judgment, Plaintiffs unveiled for the first time their newly-minted position that Rhomberg and

11 Newman were liable as co-conspirators for the breach of contract claims. Dkt. 606, Plt. MSJ, 16

12 n.15, 22 n.18, 24 n.21 (May 23, 2019).

13          Next, in opposing Defendants’ motions, Plaintiffs for the first time hinted that the civil

14 conspiracy claim was intended to cover the trespass as well as the fraud claim, though the theory

15 of liability was vague. Dkt. 662, Plt. Opp. to Def. MSJ, 17:19–21 (Jun. 19, 2019) (“Rhomberg and

16 Newman knew about, approved of, and participated in the trespass and misrepresentations made

17 by CMP and its subsidiary, BioMax.”) However, even in this expansion, there was no mention of

18 conspiracy for the illegal taping claims.
19          Regardless of the purported breadth of the conspiracy allegations in the complaint, it is

20 beyond dispute that Plaintiffs narrowed the conspiracy claim at an early point in this litigation,

21 never revoked that narrowing, and proceeded consistent with that narrowing until after discovery

22 was complete and the motions for summary judgment had been filed. It is also beyond dispute that

23 Plaintiffs are trying, through a footnote here and a name dropped there, to expand the conspiracy

24 claim to encompass more of the other claims, though exactly which claims remains unstated.

25          Defendants seek confirmation that Plaintiffs will be held to their representations to

26 Defendants and to the Court about their civil conspiracy claim, on which Defendants have relied,

27 namely, that it encompasses only the fraud claim, and that they seek damages only for those

28 Plaintiffs claiming fraud. A party may not prevail in one phase of a case on an argument and then

                                                       7
                                    JOINT PRETRIAL CONFERENCE STATEMENT
         Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 9 of 18




 1 rely on a contradictory argument in another phase. Yanez v. United States, 989 F.2d 323, 326 (9th

 2 Cir.1993). Judicial estoppel “typically applies when, among other things, a ‘party has succeeded in

 3 persuading a court to accept that party's earlier position, so that judicial acceptance of an

 4 inconsistent position in a later proceeding would create the perception that either the first or the

 5 second court was misled.’” Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 170 (2010). Here,

 6 Plaintiff’s prior position that conspiracy applied only to fraud is contradictory to their present

 7 position that conspiracy applies to the other claims. Defendants ask that Plaintiffs’ be held to their

 8 representations to the Court and be judicially estopped.

 9           In addition, Plaintiffs proposed jury instructions (exchanged with Defendants) indicate that

10 Plaintiffs seek to amend their fraudulent misrepresentation claim to include fraudulent

11 concealment and/or promissory fraud. But see Morrison Assur. Co. v. N. Am. Reinsurance Corp.,

12 588 F. Supp. 1324, 1329 (N.D. Ala. 1984) (due to the Fed. R. Civ. P. 9(b), fraud claims cannot be

13 amended on the eve of trial to add “fraudulent concealment, an entirely different theory” than “an

14 affirmative act of misrepresentation”) (citing State Farm Fire & Cas. Co. v. Fincher, 454 So. 2d

15 936, 941 (Ala. 1984)), aff’d, 760 F.2d 279 (11th Cir. 1985).2

16           In response, Plaintiffs state that they adequately pleaded both fraudulent concealment and

17 false promise, citing FAC ¶ 68 (concerning the NAF 2014 conference contracts), and FAC ¶¶ 83,

18 101 and 106 (concerning PPFA conference contracts) for false promise, and FAC ¶¶ 82-83, 99-
19 100, 105-106, 114-116, 204 (again concerning PPFA conference contracts) for fraudulent

20 concealment.

21           Notably, none of those paragraphs have any fraudulent concealment allegations. Further,

22 the section in the complaint that actually pleads “Fraudulent Misrepresentation” includes no

23 allegations supporting fraudulent concealment or false promise. FAC ¶ 205 (“false

24 representations”); ¶ 206 (“made these representations”), ¶ 207 (“falsity of the Defendants’

25 representations”), ¶ 208 (“misrepresentations”). In addition, assuming arguendo that Plaintiffs

26
     2
27  Plaintiffs’ cite Gsell v. Dumbeck, but that case merely permitted changing the fraudulent
   misrepresentations at trial, not changing fraud theories altogether. See Gsell v. Adams, 316 F.
28 Supp. 394, 400 (D. Or. 1969), aff’d sub nom. Gsell v. Dumbeck, 431 F.2d 1204 (9th Cir. 1970).

                                                       8
                                    JOINT PRETRIAL CONFERENCE STATEMENT
         Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 10 of 18




 1 could plead false promise on behalf of NAF, Plaintiffs should be judicially estopped from doing

 2 so. See Dkt. 93, Plt. Opp. to Merritt Anti-SLAPP, 7 n.5 (Jun. 7, 2016) (“Plaintiffs’ fraud claim is

 3 not based on events that occurred at the NAF conference”).

 4           Plaintiffs should equally be limited to fraudulent misrepresentation based on judicial

 5 estoppel. At the motion to dismiss stage, Defendants argued that the fraud claims were not pleaded

 6 with sufficient particularity, and Plaintiffs confirmed that “Plaintiffs have [] alleged specific

 7 misrepresentations made by Defendant and her alter ego, BioMax. . . . Plaintiffs allege a fraud

 8 claim based on the lies [Defendants] told Plaintiffs to gain access to Plaintiffs’ private conferences

 9 and clinics.” Dkt. 92, Plt. Opp. to Merritt MTD, 19:14–24 (May 25, 2016) (emphasis added).3

10 Plaintiffs also note that Defendant Daleiden’s summary judgment opposition brief argued that that

11 Plaintiffs only actually relied on concealments, and not affirmative misrepresentations. But neither

12 parties’ briefing addressed false promise, and concealment briefing was limited to argument by

13 Daleiden noting that the elements for the two distinct torts are notably different.

14           Finally, Plaintiffs have also indicated that they may seek to argue that the PPGC NDA was

15 breached by recording itself—an entirely novel theory only identified in Plaintiffs’ summary

16 judgment reply brief. See Dkt. 694, Plt. Reply ISO MSJ, 14:1–4 (Jul. 3, 2019) (arguing that

17 Daleiden breach[ed] the NDA by surreptitiously recording conversations with PPGC/PPCFC

18 employees” because “the NDA expressly provides that ‘Recipient will not copy any Confidential
19 Information of the Disclosing Party. . . .’”). In the absence of any statement by the Court in its

20 order responding to Plaintiffs’ novel theory, Defendants request confirmation that this purported

21 breach will not be at issue at trial.

22           For the reasons stated in the summary judgment briefing, Plaintiffs should be held to the

23 claims and theories present in the complaint or subsequently narrowed. However, should the Court

24

25

26   3
     See also Dkt. 91, Plt. Opp. to CMP MTD, 27:6–9 (May 25, 2016) (“Defendants defrauded
   Plaintiffs by lying to them to gain access to Plaintiffs’ private conferences and clinics.”); id. at
27 29:21–22 (“fraudulent representations”); Dkt. 124, Order on MTD, 31 n.28 (Sep. 30, 2016)
   (“[P]laintiffs specifically identify the misrepresentations by [Defendants] and BioMax in their
28 applications, agreements, advertising materials, and verbal statements.”) (emphasis added).

                                                        9
                                     JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 11 of 18




 1 be inclined to permit Plaintiffs’ requested late amendments, Defendants request the opportunity to

 2 fully brief the propriety of permitting them.

 3 VII.     BIFURCATION STATEMENT

 4          Neither Plaintiffs nor Defendants believe bifurcation or separate trials are feasible for any

 5 issues in the case.

 6          Defendants’ Further Statement: Despite Plaintiffs’ UCL claim, Defendants seek a jury on

 7 all issues of fact, including equitable issues. When legal and equitable claims are joined in the

 8 same action, “the right to jury trial on the legal claim, including all issues common to both claims,

 9 remains intact.” Lytle v. Household Mfg., Inc., 494 U.S. 545, 550 (1990) (citing Curtis v. Loether,

10 415 U.S. 189, 196, n. 11 (1974)).

11          Plaintiffs’ Response: Defendants are citing a line of cases that hold that if the legal and

12 equitable issues overlap, the legal issues are tried first, then the equitable issues. The Court is

13 bound by the jury’s determination on overlapping factual issues. Plaintiffs’ position is that the

14 question of the impact of the jury’s findings on the Court’s decision on an equitable claim is not

15 ripe.

16

17 VIII. PROPOSED PRELIMINARY STATEMENT

18                                           Plaintiffs’ Statement
19          Plaintiffs respectfully submit this proposed preliminary statement to be read to the jury:

20                  The Plaintiffs in this case are Planned Parenthood Federation of
                    America and ten of its affiliates that operate healthcare centers in
21
                    California, Texas and Colorado. The Defendants are David
22                  Daleiden, Sandra Merritt, Gerardo Adrian Lopez, Albin
                    Rhomberg, and Troy Newman, and two companies: the Center for
23                  Medical Progress and BioMax Procurement Services. The
                    Plaintiffs claim that Defendants conspired to violate their rights by
24                  creating a fake company, BioMax, using fake driver’s licenses and
25                  identities, and making false representations about their true
                    purpose in order to gain access to conferences of abortion
26                  providers and to Planned Parenthood healthcare centers, where the
                    Defendants used hidden cameras and microphones to record
27                  Plaintiffs’ doctors and staff without their consent. The Plaintiffs
                    further claim that Defendants used the surreptitious recordings to
28                  create, and then release on the Center for Medical Progress’s

                                                        10
                                     JOINT PRETRIAL CONFERENCE STATEMENT
     Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 12 of 18



                   website, edited short video clips in which Defendants accused the
 1                 Plaintiffs of conspiring to profit from the sale of fetal tissue. The
 2                 Plaintiffs claim that Defendants’ conduct was fraudulent, and that
                   Defendants breached contracts that they entered into with
 3                 Plaintiffs, trespassed on Plaintiffs’ property, and violated federal
                   and state surreptitious recording laws. Plaintiffs are seeking to
 4                 recover damages for these claims, including punitive damages.
 5                 The Defendants deny they are liable to Plaintiffs on any of their
 6                 claims, and contend their recording of Plaintiffs was permitted
                   under California law because they sought to obtain evidence of a
 7                 violent felony against a person. Defendants further assert that they
                   did not cause any Plaintiffs to sustain any recoverable damages,
 8                 and that they are not liable to Plaintiffs in any amount.
 9                                         Defendants’ Statement

10          Defendants respectfully submit the below preliminary statement to be read to the jury. The

11 most significant difference between the parties’ two preliminary statements is that Plaintiffs’

12 version omits certain of Defendants’ defenses which Defendants believe should be included.

13                 The Plaintiffs in this case are Planned Parenthood Federation of
                   America and ten of its affiliates. The Defendants are the Center for
14
                   Medical Progress, BioMax Procurement Services, David Daleiden,
15                 Sandra Merritt, Gerardo Adrian Lopez, Albin Rhomberg, and Troy
                   Newman. This case was brought by the Plaintiffs after Defendant
16                 CMP began releasing undercover videos in 2015 that accused the
                   Plaintiffs of violating various laws, including the law forbidding
17                 the transfer of the tissue and organs of aborted fetuses for a profit.
                   The Plaintiffs claim that prior to releasing the videos, the
18
                   Defendants conspired to violate their rights by using fake driver’s
19                 licenses to gain access to their facilities and conferences, by
                   invading their privacy and recording without consent, and by
20                 breaching certain nondisclosure agreements. The Plaintiffs further
                   claim that the Defendants, through their undercover investigation,
21                 violated various federal and state laws. Plaintiff Planned
22                 Parenthood Federation of America is seeking to recover the costs
                   of preventing unauthorized access to future conferences. All the
23                 Plaintiffs are seeking statutory damages, which are fixed monetary
                   penalties, for recordings made at conferences and other venues. All
24                 the Plaintiffs are also seeking punitive damages. The Defendants
                   assert that they did not violate any laws, that the public locations of
25                 their recordings, and the illegal actions discussed in them, show
26                 that there was no true reasonable expectation of privacy, and that
                   their actions are protected by the Constitutional guarantees of
27                 freedom of speech and the press. The Defendants further assert that
                   they did not cause any Plaintiff to sustain any recoverable
28                 damages, and that they are not liable to Plaintiffs in any amount.

                                                      11
                                   JOINT PRETRIAL CONFERENCE STATEMENT
     Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 13 of 18




 1

 2 IX.      PRELIMINARY JURY INSTRUCTIONS

 3          Attached hereto as Exhibits C and D, are Plaintiffs’ and Defendants’, respectively,

 4 preliminary jury instructions to be read to the jury prior to opening statements.

 5

 6 X.       IMPACT OF COURT’S SUMMARY JUDGMENT RULING

 7                           Proposed Non-Argumentative Timeline to Aid Jury

 8          In accordance with this Court’s guidance, see Dkt. 753, MSJ Order, 60 n.58 (Aug. 23,

 9 2019), the Parties respectfully submit proposed non-argumentative timelines to assist the jury and

10 the Court. Plaintiffs and Defendants, respectively, submit as Exhibits E and F, their proposed

11 non-argumentative timelines. The Parties propose that they convert the timeline to a graphic form

12 and enlarge it to 4 feet x 8 feet so that it is large enough to be read from across the courtroom.

13 Plaintiffs note that such non-argumentative timelines have been used in other jury trials in this

14 District. See, e.g. Exhibit G, Order, Parish v. NFL Players Inc., Case No. C-07-0943 (WHA)

15 (N.D. Cal. Sept. 28, 2008).

16                                             Chart of Claims

17          The parties believe it would be most fruitful for them to prepare for the Court a chart of

18 presently existing claims that takes into account the Court’s summary judgment ruling and
19 Plaintiffs’ itemization of damages (to be served on Friday, August 30, 2019). The parties will

20 endeavor to file that chart in the following week.

21                              Defendants’ Statement Re Motions in Limine

22          In the Court’s summary judgment ruling, the Court instructed the parties to file motions in

23 limine regarding the effect on recoverable damages regarding whether “defendants expressly

24 waived their First Amendment rights by knowingly, voluntarily, and intelligently agreeing to the

25 [NAF] NDAs.” Dkt. 753, 50:20–25. At this time, it is not clear to Defendants whether Plaintiffs

26 are seeking any damages that would be proximately caused by any breach of the NAF NDAs, and

27 so it would be premature to file a motion in limine at this time. Following the receipt of Plaintiffs’

28 damages itemization on Friday, August 30, Defendants will be in a position determine whether a

                                                        12
                                    JOINT PRETRIAL CONFERENCE STATEMENT
      Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 14 of 18




 1 supplemental motion in limine is appropriate.

 2

 3 XI.      EXHIBIT LISTS

 4          The Parties exchanged exhibit lists on August 26. The Parties are in the process of

 5 reviewing the lists to eliminate duplicates and agree on the sequencing of exhibit numbers. The

 6 Parties will exchange exhibits on September 9, as set forth in the Court’s Order Regarding Pre-

 7 Trial Conference. Dkt. 736. The Parties will thereafter meet and confer as to objections and

 8 stipulations to authenticity and/or admissibility, and will file those objections and stipulations on

 9 or before September 23 as set forth in the Court’s Order.

10

11 XII.     PRESENTATION OF EVIDENCE—AIMS REPORTS

12                                          Defendants’ Position

13          Plaintiffs have indicated that they intend to introduce various AIMS and Hotspots reports

14 at trial. These are reports which various PPFA affiliates have used to log unusual incidents,

15 including security-related incidents. The Court previously issued a ruling regarding their

16 production. (Dkt. 621.)

17          Each of these hundreds of reports is subject to numerous objections, such as relevance and

18 multiple levels of hearsay. The defense has requested that plaintiffs provide a specific list of the
19 reports they intend to introduce and that the parties set up a working group to streamline and

20 categorize objections. Given the quantity of these reports, the defense is concerned that resolving

21 disputes mid-trial in front of the jury would bog down the trial. No progress has been made on the

22 matter to date.

23                                           Plaintiffs’ Position

24          Plaintiffs respond that, in accordance with the Court’s Order, the parties are expected to

25 meet and confer after the September 9 exhibit exchange regarding stipulations and objections to

26 admissibility of exhibits. Plaintiffs intend to comply with the Court’s Order.

27
     Dated: August 26, 2019                Respectfully submitted,
28

                                                       13
                                    JOINT PRETRIAL CONFERENCE STATEMENT
     Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 15 of 18




 1                                ARNOLD & PORTER KAYE SCHOLER LLP
 2
                                 By:/s/ Rhonda R. Trotter________________
 3                                      Rhonda R. Trotter

 4                              RHONDA R. TROTTER (No. 169241)
                                OSCAR D. RAMALLO (No. 241487)
 5                              ARNOLD & PORTER KAYE SCHOLER LLP
                                777 S. Figueroa Street, 44th Floor
 6                              Los Angeles, California 90017
                                Telephone:     (213) 243-4000
 7                              Email: rhonda.trotter@arnoldporter.com
                                       oscar.ramallo@arnoldporter.com
 8

 9

10

11                              STEVEN L. MAYER (No. 62030)
                                SHARON D. MAYO (No. 150469)
12                              ARNOLD & PORTER KAYE SCHOLER LLP
                                Three Embarcadero Center, 10th Floor
13                              San Francisco, California 94111-4024
                                Telephone:    (415) 471-3100
14                              Facsimile:    (415) 471-3400
                                Email: steve.mayer@arnoldporter.com
15                                     sharon.mayo@arnoldporter.com
16
                                DIANA STERK (admitted pro hac vice)
17                              ARNOLD & PORTER KAYE SCHOLER LLP
                                250 West 55th Street
18                              New York, NY 10019-9710
                                Telephone:     (212) 836-8000
19                              Email: diana.sterk@arnoldporter.com
20
                                AMY L. BOMSE (No. 218669)
21                              ROGERS JOSEPH O’DONNELL
                                311 California St., 10th Floor
22                              San Francisco, California 94104
                                Telephone: (415) 956-2828
23
                                Email: ABomse@rjo.com
24
                                BETH H. PARKER (No. 104773)
25                              PLANNED PARENTHOOD NORTHERN CALIFORNIA
                                2185 Pacheco Street
26                              Concord, California 94520
                                Telephone:    (415) 531-1791
27                              Email: beth.parker@ppnorcal.org

28                              HELENE T. KRASNOFF (admitted pro hac vice)

                                           14
                           JOINT PRETRIAL CONFERENCE STATEMENT
     Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 16 of 18



                                PLANNED PARENTHOOD FEDERATION OF
 1                              AMERICA
                                1110 Vermont Avenue, NW, Suite 300
 2                              Washington, D.C. 20005
                                Telephone:    (202) 973-4800
 3                              Email: helene.krasnoff@ppfa.org
 4                               Attorneys for Plaintiffs
 5

 6

 7

 8                              /s/ Charles S. LiMandri
                                Charles S. LiMandri (CA Bar No. 110841)
 9
                                Paul M. Jonna (CA Bar No. 265389)
10                              Jeffrey M. Trissell (CA Bar No. 292480)
                                B. Dean Wilson (CA Bar No. 305844)
11                              FREEDOM OF CONSCIENCE DEFENSE FUND
                                P.O. Box 9520
12                              Rancho Santa Fe, CA 92067
                                Tel: (858) 759-9948
13                              Facsimile: (858) 759-9938
                                cslimandri@limandri.com
14                              pjonna@limandri.com
                                jtrissell@limandri.com
15

16                              Attorneys for Defendants the Center for Medical Progress,
                                BioMax Procurement Services, LLC, Gerardo Adrian Lopez,
17                              and David Daleiden

18                              Denise M. Harle (CA Bar No. 275561)
                                ALLIANCE DEFENDING FREEDOM
19                              1000 Hurricane Shoals Rd., NE
                                Suite D1100
20                              Lawrenceville, GA 30043
                                Tel: (770) 339-0774
21                              dharle@ADFlegal.org
22
                                Harmeet K. Dhillon (CA Bar No. 207873)
23                              Gregory R. Michael (CA Bar No. 306814)
                                DHILLON LAW GROUP INC.
24                              177 Post Street, Suite 700
                                San Francisco, CA 94108
25                              415-433-1700
                                415-520-6593 (fax)
26                              harmeet@dhillonlaw.com
27                              Attorneys for Defendants the Center for Medical Progress,
                                BioMax Procurement Services, LLC, and David Daleiden
28

                                            15
                           JOINT PRETRIAL CONFERENCE STATEMENT
     Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 17 of 18




 1

 2
                                /s/ Thomas Brejcha
 3                              Thomas Brejcha, pro hac vice
                                Peter Breen, pro hac vice
 4                              Matthew F. Heffron, pro hac vice
                                Sarah E. Pitlyk, pro hac vice pending
 5                              THOMAS MORE SOCIETY
                                309 W. Washington St., Ste. 1250
 6                              Chicago, IL 60606
                                Tel: (312) 782-1680
 7                              Facsimile: (312) 782-1887
                                tbrejcha@thomasmoresociety.org
 8                              pbreen@thomasmoresociety.org
 9
                                Attorneys for Defendant David Daleiden
10

11
                                /s/ Edward L. White
12                              Edward L. White III, pro hac vice
                                Erik M. Zimmerman, pro hac vice
13                              John A. Monaghan, pro hac vice
                                AMERICAN CENTER FOR LAW & JUSTICE
14                              3001 Plymouth Rd., Ste. 203
                                Ann Arbor, MI 48105
15
                                Tel: (734) 680-8007; Fax: (734) 680-8006
16                              ewhite@aclj.org
                                ezimmerman@aclj.org
17                              jmonaghan@aclj.org

18                              Vladimir F. Kozina; SBN 95422
                                MAYALL HURLEY, P.C.
19                              2453 Grand Canal Blvd.
                                Stockton, CA 95207
20                              Tel: (209) 477-3833; Fax: (209) 473-4818
                                VKozina@mayallaw.com
21

22                              Attorneys for Defendant Troy Newman

23

24                              /s/ Catherine Short
                                Catherine W. Short (CA Bar No. 117442)
25                              Corrine G. Konczal (CA Bar No. 320238)
                                LIFE LEGAL DEFENSE FOUNDATION
26                              Post Office Box 1313
                                Ojai, CA 93024-1313
27                              Tel: (707) 337-6880
                                kshort@lldf.org
28

                                           16
                           JOINT PRETRIAL CONFERENCE STATEMENT
     Case 3:16-cv-00236-WHO Document 764 Filed 08/26/19 Page 18 of 18



                                Michael Millen (CA Bar No. 151731)
 1                              ATTORNEY AT LAW
                                119 Calle Marguerita Ste. 100
 2                              Los Gatos, CA 95032
                                Tel: (408) 871-0777
 3                              Facsimile: (408) 866-7480
                                mikemillen@aol.com
 4
                                Attorneys for Defendant Albin Rhomberg
 5

 6

 7                              /s/ Horatio G. Mihet
                                Horatio G. Mihet*
 8                              Liberty Counsel
                                hmihet@lc.org
 9                              P.O. Box 540774
                                Orlando, FL 32854
10                              (407) 875-1776
                                *Admitted pro hac vice
11
                                Nicolaie Cocis CA Bar # 204703
12                              Law Office of Nic Cocis and Associates
                                nic@cocislaw.com
13
                                38975 Sky Canyon Dr., Suite 211
14                              Murrieta, CA 92563
                                (951) 695-1400
15
                                Attorneys for Defendant Sandra Susan Merritt
16

17

18
19

20

21

22

23

24

25

26

27

28

                                           17
                           JOINT PRETRIAL CONFERENCE STATEMENT
